Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-046711, filed on 3/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the controller is configured to: in response to receiving from the host a read/write request that specifies a first namespace identifier and a first logical address, identify one or more areas allocated to 
The closest prior art of record, Dewitt et al. PG Pub US 2017/0351431 A1 fails to disclose select one area from the identified one or more areas, on the basis of a value of an upper bit portion of the first logical address; and convert the first logical address into an access target logical address which belongs to the selected area in the first logical address space, by substituting the upper bit portion of the first logical address with a first bit string indicating a location of the selected area in the first logical address space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. [hereinafter Dewitt] PG Pub US 2017/0351431 A1 in view of Benisty PG Pub US 2020/0004445 A1.

Regarding claims 1 & 6, Dewitt discloses:
a nonvolatile memory (non-volatile memory device 14 [0018]); and 
a controller (controller 12 [0017]) configured to control the nonvolatile memory, wherein the controller is configured to: allocate one or more areas of a plurality of areas to each of a plurality of namespaces used by the host to access the memory system, the plurality of areas being obtained by equally dividing a first logical address space of the memory system managed by the controller (a storage device may assign, during an initial setup, a first namespace to a first set of index values of a virtual to physical (V2P) table and assign a second namespace a second set of index values of the virtual to physical table [0013]), 
(Virtual to physical table 30 may associate an index value with a physical block address of non-volatile memory device 14 [0014]); and 
update, when a size of a first namespace of the plurality of namespaces is to be expanded, the first management table and additionally allocate an unused area of the plurality of areas to the first namespace (When resizing the first namespace to add the additional index values, the storage device may shift the second namespace in the virtual to physical table to allow the additional index values to be assigned to the first namespace. The storage device may update a namespace table to reference to a new initial index value of the second namespace to account for the shifting of the second namespace in the virtual to physical table [0013]).
It is noted that Dewitt failed to explicitly disclose:
each of the plurality of areas having such a size that areas corresponding in number to a maximum number of namespaces to be supported are allocable to a remaining space excluding a second logical address space from the first logical address space, the second logical address space having a size equivalent to a size of an advertised capacity of the memory system;
However, Benisty discloses:
each of the plurality of areas having such a size that areas corresponding in number to a maximum number of namespaces to be supported are allocable to a remaining space excluding a second logical address space from the first logical address space (The controller may further be configured to store a host assigned allocation amount of the total amount of controller memory resources for each of the physical function and the plurality of virtual functions. Additionally, the controller may be configured to generate a mapping table indexed by physical function and virtual function identifiers, where the mapping table includes a size and an offset in each of a plurality of types of controller memory resources allocated by the physical function of the virtualized host device to the physical function and each of the plurality of virtual functions of the virtualized host device [0030]), the second logical address space having a size equivalent to a size of an advertised capacity of the memory system (FIG. 9 is an embodiment of a format for NVMe registers configured to allow the storage device to advertise a total amount of shared resource space to a host upon initialization of the storage device).
The systems of Dewitt and Benisty are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Dewitt and Benisty since this would allow the system of Dewitt to create namespaces from memory while leaving an unallocated address space to be used for the expanding of namespaces. This system would improve the configuration of namespaces [0027]. 

Regarding claims 2 & 6 the limitations of these claims have been noted in the rejection of claims 1 & 5. Dewitt also discloses:
(Controller 12 may store virtual to physical table 30 to first cache 16. Virtual to physical table 30 may associate an index value with a physical block address of non-volatile memory device 14 [0019]), and the advertised capacity of the memory system is expressed by decimal numbers (In some examples, non-volatile memory device 14 may be configured to store relatively large amounts of data (e.g., 256 MB, 512 MB, 1 GB, 2 GB, 4 GB, 8 GB, 16 GB, 32 GB, 64 GB, 128 GB, 256 GB, 512 GB, 1 TB, etc.) [0018]) and is less than a capacity capable of being expressed by the first logical address space.
It is noted that Dewitt failed to explicitly disclose: 
the advertised capacity of the memory system is less than a capacity capable of being expressed by the first logical address space.
However, Benisty discloses:
the advertised capacity of the memory system is less than a capacity capable of being expressed by the first logical address space (The controller may be configured to, during an initialization phase of the non-volatile memory device, advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device [0028]).
The systems of Dewitt and Benisty are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”


Regarding claims 4 & 9 the limitations of these claims have been noted in the rejection of claims 1 & 5. Dewitt also discloses:
wherein the controller is configured to update the first management table and additionally allocate the unused area to the first namespace in response to receiving from the host a request to expand the size of the first namespace (in response to receiving the command to resize the first namespace, relocating, by the controller, a physical block address for the non-volatile memory device from an entry in a virtual to physical table identified by a first index value to an entry in the virtual to physical table identified by a second index value, and in response to relocating the physical block address, updating, by the controller, a mapping, by a namespace table, to indicate an initial index value of a second namespace of the plurality of namespaces [0003]).

Regarding claims 5 & 10 the limitations of these claims have been noted in the rejection of claims 1 & 5. Dewitt also discloses:
wherein the controller is configured to, when the size of the first namespace of the plurality of namespaces is to be expanded, update the first management table and additionally allocate the unused area to the first namespace without executing a process to move data of each namespace (note that since this is negative limitation, as long as the prior does not explicitly disclose the limitation, the limitation is considered met. in response to receiving the command to resize the first namespace, relocating, by the controller, a physical block address for the non-volatile memory device from an entry in a virtual to physical table identified by a first index value to an entry in the virtual to physical table identified by a second index value, and in response to relocating the physical block address, updating, by the controller, a mapping, by a namespace table, to indicate an initial index value of a second namespace of the plurality of namespaces [0003]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Garewal PG Pub US 2021/0255778 A1 discloses recovery reserve creation logic 302 can establish a recovery reserve on disk group 114 for the namespace object component by (1) reducing the “advertised” physical storage capacity of disk group 114 (i.e., the physical storage space in the disk group that is available for normal storage I/O) by the predefined recovery reserve size (block 410) [0033].
	Bahirji et al. PG Pub US 2020/0409576 A1 discloses an 8 gigabyte (GB) memory device may be advertised as having 12 GB of storage space available [0026].
	Benisty et al. PG Pub US 2020/0104056 A1 discloses he memory device does not advertise its specific resources and instead the memory device is responsible for executing the host commands it will place in the namespaces according to the host-imposed rules (e.g. basic allocation percentage) to divide up whatever resources the memory device can provide [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133